Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 recites that the accelerated flow signal has a bandwidth that is comparable to that of the pressure measurement signal.  However the drawings and specification are directed to the accelerated flow signal having a bandwidth that is comparable to that of the estimated 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 (5-10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Applicant’s Admitted Prior Art (hereinafter “AAPA”, e.g., see Applicant’s FIGS 5, 6 and the description thereof).

	Applicant admits as prior art:
1.    A method for correcting for parasitic flow of a fluid in a mass flow controller (see FIG 6), the method comprising:

receiving a flow sensor signal generated by a flow sensor (150);
generating an estimated parasitic flow signal using the pressure measurement signal (504, 505 and 509, which produce “low bandwidth parasitic flow signal 508”);
accelerating the flow sensor signal to produce an accelerated flow sensor signal (506, 507) with a bandwidth that is comparable to that of the estimated parasitic flow signal (see para. 0005: 508 and 507 have similar bandwidths); and
generating a corrected flow signal (510) using the accelerated flow sensor signal (507) and the estimated parasitic flow signal (508) to control the mass flow controller (of FIG 5).
2.    The method of claim 1, including:
determining with the estimated parasitic flow signal (508) when to disengage a closed loop control (516) of the mass flow controller (see step 518);
controlling the valve based on the pressure measurement signal when the closed loop control has been disengaged (520); and
re-engaging the closed loop control when the corrected flow signal is reliable (see para. 0008: step 518 results in “ignoring the corrected flow signal 510 if the low bandwidth parasitic flow signal 508 indicates the measured flow signal 507 is unreliable and using a feed forward control algorithm 520 instead”).
3.    The method of claim 2, wherein the closed loop control is disengaged when the estimated parasitic flow signal exceeds a threshold (see para. 008: “the feed forward control algorithm 520 is engaged at t1 when the low bandwidth parasitic flow signal 508 exceeds a threshold 512”).
4.    The method of claim 3, wherein the closed loop control is reengaged when the estimated parasitic flow signal falls below the threshold (para. 0008: “and the feed forward control algorithm remains engaged … until the low bandwidth parasitic flow signal 508 falls to the threshold 512 at a time t2”, taken with the disclosure that the closed loop control is described as being active anytime 508 is below the threshold; also see para. 0009).
5.    A mass flow controller comprising:
a valve (140) configured to adjustably control a flowrate of a fluid responsive to a control
signal (from 470; see FIG 5 and the associated description);
a pressure sensor (178) configured to provide a pressure measurement signal (as understood, 155 and/or 505 and/or 508) that indicates a pressure of the fluid;
a thermal mass flow sensor (123) configured to provide a flow sensor signal (507); and

accelerate the flow sensor signal (506) to produce an accelerated flow sensor signal (507) that has a bandwidth that is comparable to that of the pressure measurement  signal (as understood, see para. 0005: 508 and 507 have similar bandwidths; alternatively 507 is seen as comparable 155, 505 in a broad sense, or after filtering of 155); 
generate an estimated parasitic flow signal (505, 508) using the pressure measurement signal; and 
generate a corrected flow signal (510) using the accelerated flow sensor signal (507) and the estimated parasitic flow signal (505, 508) to control the mass flow controller.
6.    The mass flow controller of claim 5, wherein the controller includes a multimode control component (that which performs step 518) configured to:
determine, with the pressure measurement signal, when to disengage the closed loop contro (see para. 0008: step 518 results in “ignoring the corrected flow signal 510 if the low bandwidth parasitic flow signal 508 indicates the measured flow signal 507 is unreliable and using a feed forward control algorithm 520 instead”);
control the valve based on the pressure measurement signal when the closed loop control has been disengaged (using feed forward control algorithm 520); and
re-engage the closed loop control when the corrected flow signal is reliable (para. 0008: “and the feed forward control algorithm remains engaged … until the low bandwidth parasitic flow signal 508 falls to the threshold 512 at a time t2”, taken with the disclosure that the closed loop control is described as being active anytime 508 is below the threshold).
7.    The mass flow controller of claim 6, wherein the multimode control component is configured to determine when to disengage the closed loop control based upon the estimated parasitic flow signal exceeding a threshold (see para. 008: “the feed forward control algorithm 520 is engaged at t1 when the low bandwidth parasitic flow signal 508 exceeds a threshold 512”).
8.    The mass flow controller of claim 7, wherein the multimode control component is configured to re-engage the closed loop control based upon the estimated parasitic flow signal falling below the threshold (para. 0008: “and the feed forward control algorithm remains engaged … until the low bandwidth parasitic flow signal 508 falls to the threshold 512 at a time t2”, taken with the disclosure that the closed loop control is described as being active anytime 508 is below the threshold; also see para. 0009).
9.    The mass flow controller of claim 8, wherein the multimode control component is configured to re-engage the closed loop control based upon the estimated parasitic flow signal falling below another threshold (same as in Applicant’s invention, the threshold could be set to different values).
10.    The mass flow controller of claim 7, wherein the multimode control component is configured to enable the threshold to be manually set (during design/building of the controller).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA.
AAPA discloses the invention as claimed with exception to the filter for the flow sensor signal.  Instead, AAPA discloses a filter (performing step 509) for the estimated parasitic flow, for . 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/22/21